DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1, 3-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (U.S. Patent No. 5,840,024), hereinafter “Taniguchi,” in further view of Shigemori (U.S. Pub. No. 2009/0292174), hereinafter “Shigemori.”
	
Regarding claim 1, Taniguchi discloses an endoscope insertion shape observation apparatus (“an endoscope form detecting apparatus for detecting a form of an insertion part” Col. 1, lines 1-17):
a probe configured to be inserted into a subject (“endoscope 6 includes the inserting part 7” Col. 8, line 36-43); and
a processor (“a signal processor 37 within the video processor 11” Col. 8, lines 36-48) programmed to:
detect an insertion shape of the insertion section based on position coordinates of the probe “an endoscope form detecting apparatus for detecting a form of an insertion part” Col. 1, lines 1-17; “form estimation means which performs form estimation is provided with respect to an output from the position calculation means, whereby form estimation can be performed with high accuracy.” Col. 3, lines 6-9);
generate an insertion shape image representing the detected insertion shape of the probe (“when the endoscope form is displayed on the monitor image plane, the endoscope form is outputted in superimposition on a model pattern of a patient as shown in FIG. 52.” Col. 50, line 61 – Col. 51, line 7; see also Figs. 52 and 65 demonstrating superposition of endoscope form image and patient model);
generate a body outer shape image representing a body outer shape of the subject (“when the endoscope form is displayed on the monitor image plane, the endoscope form is outputted in superimposition on a model pattern of a patient as shown in FIG. 52.” Col. 50, line 61 – Col. 51, line 7; see also Figs. 52 and 65 demonstrating superposition of endoscope form image and patient model);

switch between display or non-display of the body outer shape image or a type of the body outer shape image (“In the above-described embodiments and modifications, the estimated endoscope form is depicted onto the monitor 23 serving as a dedicated display apparatus. In the present embodiment, however, the image signal which is outputted to the monitor 23 is displayed in switching by the monitor 12 which displays the endoscope image. For this reason, the arrangement is such that the output from the detecting apparatus body 21 is inputted to an external image signal input end of the video processor 11 through a connection cable 52, and the changing-over switch 53 is operated whereby the endoscope image and the endoscope form can be selectively displayed on the display surface of the color monitor 12” Col. 53, line 55-67; “as shown in an enlarged view, a user definition marker switch 123a, a body marker switch 123b, a marker setting mode ON/OFF switch 123c, an instrument or tool marker switch 123d, a hand marker switch 123e, a marker setting switch 123f (represented by 123k) or the like is provided on a console panel 35” Col. 66, lines 22-29; “Switching or changing-over of the function of the coil-unit selection and the display selection is performed by a display/coil switching key on the cursor center, so that the display form can be switched.” Col. 67, lines 9-18; See also Col. 29, lines 12-31).
However, Taniguchi may not explictly disclose switching depending on an insertion position in the body cavity of the subject of the probe.
However, in the same field of endeavor of endoscopic imaging, Shigemori teaches switching depending on an insertion position in the body cavity of the subject of the probe (“When the capsule endoscope 3 has reached the ascending colon, the control unit 15 understands that the intra-organ reached position of the capsule endoscope 3 is in the ascending colon based on the received field strength 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of switching displayed objects with Shigemori’s teaching of switching the displayed objects in response to a position of the probe as Shigemori explictly states that providing for display of posture changes allows for the “display device that can support smooth advancement of the capsule endoscope having reached the inside of a desired internal organ such as large intestine” (Shigemori, [0086]). 

Regarding claim 3, Taniguchi discloses to match a position of the insertion shape image corresponding to a reference position of the subject and a position of the body outer shape image corresponding to the reference position of the subject with a display reference position on the display screen (“2b: Reference Marker Display This is display represented in FIG. 40a. Here, there exist two reference markers m3 and m4 in a direction of both shoulders, and a reference marker m5 in a foot direction. The markers m3 and m4 on a shoulder are oriented perpendicularly to the z-coordinate, while the marker m5 in the foot direction is oriented perpendicularly to the x-coordinate. Accordingly, when viewed from the z-direction, the markers are indicated or expressed by line segments as shown in FIG. 40a… 2d: Mixture Display The reference symbols referred to until now may be combined with each other. FIG. 40b shows where the bed-surface display of 2-- a and the reference marker display of 2-- b are combined with each other. By doing so, a reference with respect to the z-axis is a surface or plane display, 

Regarding claim 4, Taniguchi discloses to change a viewpoint of the body outer shape image in response to an operation by an operator (“when an E-key which is identified by expression of E is inputted, a distance between the position of the point of sight and the origin increases without changing of the direction. The new distance between a new position of the point of sight and the origin at this time is substituted into the variable viewpoint… A user can register the position of the point of sight such that an image outputted from a position of the point of sight can be looked at an optional time. Here, if the position of the point of sight is registered, the function of 3_6 can be used. For example, when a U-key identified by expression of U is depressed, coordinates of the position of the point of sight at that time are preserved as data. Alternatively, the variables of pitch, head, bank, viewpoint, screen and the like may be preserved…” Col. 27, line 18 – Col. 28, line 46; Fig. 52 and Col. 51, lines 1-7 demonstrates a UI with settings for point of sight, rotation, and angle of elevation).

Regarding claim 5, Taniguchi discloses to change a display position on the display screen of the body outer shape image in response to an operation by an operator. (“3_8. Division Of Image Plane Of 

Regarding claim 6, Taniguchi discloses to change an inclination of a display on the display screen of the body outer shape image in response to an operation by an operator (“3_3. Rotation Of Image Around z-Axis An image produced when a position of the point of sight is rotated around the z-axis is outputted. For example, when the z-key is inputted, the point of sight is rotated in the z-axis direction. By the coordinates of the position of the point of sight which is moved in this manner, a rotational angle is calculated or computed. The rotational angle is substituted into the variable bank. The variable is referred to in or at the affine transformation at the time the scope image is created. Thus, an output image which is rotated about the z-axis is produced.” Col. 27, line 18 – Col. 29, line 2; Fig. 52 and Col. 51, lines 1-7 demonstrates a UI with settings for point of sight, rotation, and angle of elevation).

Regarding claim 7, Taniguchi discloses to change a size of a display on the display screen of the body outer shape image in response to an operation by an operator (“3_ 4. Enlargement and Reduction Of Image An image in case where a distance between the origin and the position of the point of sight are moved away from each other or toward each other is outputted. For example, when an E-key which is identified by expression of .E is inputted, a distance between the position of the point of sight and the origin increases without changing of the direction. The new distance between a new position of the point 

Regarding claim 8, Taniguchi discloses the generated body outer shape image includes a schematic body outer shape image representing an outer shape contour of the subject (“when the endoscope form is displayed on the monitor image plane, the endoscope form is outputted in superimposition on a model pattern of a patient as shown in FIG. 52.” Col. 50, line 61 – Col. 51, line 7; see also Figs. 52 and 65 demonstrating superposition of endoscope form image and patient model).
However, Taniguchi may not explictly disclose a detailed body outer shape image including internal organs in the body cavity of the subject.
However, in the same field of endeavor of endoscopic imaging, Shigemori teaches a detailed body outer shape image including internal organs in the body cavity of the subject (Figure 4 demonstrates that position images, #Q1-Q3, display the endoscope and the colon, Shigemori, Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Taniguchi’s teaching of displaying superimposed images of the patient and a model of the patient  with Shigemori’s teaching of displaying superimposed images of the patient and an interior model of the patient’s organ as Shigemori explictly states that this visualization provides for a “display device that can support smooth advancement of the capsule endoscope having reached the inside of a desired internal organ such as large intestine” (Shigemori, [0086]).

Regarding claim 10, Taniguchi discloses to judge a position and an orientation of the subject, and match a position of the insertion shape image corresponding to a reference position of the subject and a position of the body outer shape image corresponding to the reference position of the subject with a display reference position on the display screen based on a detection result of the position and the orientation (“2b: Reference Marker Display This is display represented in FIG. 40a. Here, there exist two reference markers m3 and m4 in a direction of both shoulders, and a reference marker m5 in a foot direction. The markers m3 and m4 on a shoulder are oriented perpendicularly to the z-coordinate, while the marker m5 in the foot direction is oriented perpendicularly to the x-coordinate. Accordingly, when viewed from the z-direction, the markers are indicated or expressed by line segments as shown in FIG. 40a… 2d: Mixture Display The reference symbols referred to until now may be combined with each other. FIG. 40b shows where the bed-surface display of 2-- a and the reference marker display of 2-- b are combined with each other. By doing so, a reference with respect to the z-axis is a surface or plane display, and information of the head direction at the time of being rotated can be recognized by the marks. The other displays may be combined with each other in a manner.” Col. 39, line 38 – Col. 40, line 26; “A coil for positional detection is built in the body marker 67. The establishment position of the body marker may be displayed such that a reference point such as a lateral position of a pelvis of the patient 5 or the like is provided, and is displayed in overlapping relation to the standard figure or form graphic model upon display of the endoscope form. When the patient goes to the bed 4 for endoscope insertion, an image is taken in or fetched in the computer 64, including also the body marker 67, by the TV camera 63 for position confirmation which is provided above the bed 4. The body marker 67 which is mounted on the body of the patient 5 is a portion of the outline of the patient 5 and, accordingly, with reference to the body marker 67, only the outline image of the patient 5 is extracted and is overlapped on the form display. Thus, the outline image is extracted to the color monitor 12 or the like.” Col. 55, lines 37-53).



Regarding claim 16, Taniguchi discloses to display a viewpoint display indicating a direction that the insertion shape image representing the insertion shape of the insertion section is viewed (Figure 52 depicts indicators on the display indicating the axis, point of sight, rotation, and angle of elevation of the viewpoint, Fig. 52).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in further view of Morita (U.S. Pub. No. 2011/0242301), hereinafter “Morita.”

Regarding claim 2, Taniguchi discloses an endoscope insertion shape observation apparatus (“an endoscope form detecting apparatus for detecting a form of an insertion part” Col. 1, lines 1-17):
a probe configured to be inserted into a subject (“endoscope 6 includes the inserting part 7” Col. 8, line 36-43); and

detect an insertion shape of the insertion section based on position coordinates of the probe “an endoscope form detecting apparatus for detecting a form of an insertion part” Col. 1, lines 1-17; “form estimation means which performs form estimation is provided with respect to an output from the position calculation means, whereby form estimation can be performed with high accuracy.” Col. 3, lines 6-9);
generate an insertion shape image representing the detected insertion shape of the probe (“when the endoscope form is displayed on the monitor image plane, the endoscope form is outputted in superimposition on a model pattern of a patient as shown in FIG. 52.” Col. 50, line 61 – Col. 51, line 7; see also Figs. 52 and 65 demonstrating superposition of endoscope form image and patient model);
generate a body outer shape image representing a body outer shape of the subject (“when the endoscope form is displayed on the monitor image plane, the endoscope form is outputted in superimposition on a model pattern of a patient as shown in FIG. 52.” Col. 50, line 61 – Col. 51, line 7; see also Figs. 52 and 65 demonstrating superposition of endoscope form image and patient model);
simultaneously display, on a display screen, the generated insertion shape image and the generated body outer shape image in a positional relationship corresponding to a positional relationship of the probe in a body cavity of the subject (“when the endoscope form is displayed on the monitor image plane, the endoscope form is outputted in superimposition on a model pattern of a patient as shown in FIG. 52.” Col. 50, line 61 – Col. 51, line 7; see also Figs. 52 and 65 demonstrating superposition of endoscope form image and patient model); and
switch between display or non-display of the body outer shape image or a type of the body outer shape image (“In the above-described embodiments and modifications, the estimated endoscope form is depicted onto the monitor 23 serving as a dedicated display apparatus. In the present embodiment, however, the image signal which is outputted to the monitor 23 is displayed in switching by the monitor 12 which displays the endoscope image. For this reason, the arrangement is such that the output from the detecting apparatus body 21 is inputted to an external image signal input end of the video processor 11 
However, Taniguchi may not explictly disclose switching depending on whether the probe has a predetermined shape in the body cavity of the subject. 
However, in the same field of endeavor of endoscopic imaging, Morita teaches switching depending on whether the probe has a predetermined shape in the body cavity of the subject (“The display control section 360 may deform the in vivo model image based on the movement information. For example, when it has been determined that the curved tissue is linearly extended (see FIG. 2B) based on the sensor information (movement information), the display control section 360 deforms the in vivo model image as shown in FIG. 2B.” [0187]-[0192]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of switching displayed objects with Morita’s teaching of switching the displayed object to a deformed object as Morita explictly states that “[t]his makes it possible to display the in vivo model image that has a shape similar to the shape of the in vivo site during imaging (during insertion of the endoscope apparatus), so that the user (doctor) can make a diagnosis or the like while watching an image that coincides with the maneuvering feeling of the endoscope apparatus.” (Morita, [0192]).


s 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in further view of Shigemori as applied to claim 1 above, and further in view of Morita.

Regarding claim 9, Taniguchi in further view of Shigemori may not explictly teach to deform the body outer shape image according to an insertion length and an insertion shape image, in the body cavity of the subject, of the probe.
However, in the same field of endeavor of endoscopic imaging, Morita teaches to deform the body outer shape image according to an insertion length and an insertion shape image, in the body cavity of the subject, of the probe (“The display control section 360 may deform the in vivo model image based on the movement information. For example, when it has been determined that the curved tissue is linearly extended (see FIG. 2B) based on the sensor information (movement information), the display control section 360 deforms the in vivo model image as shown in FIG. 2B.” [0187]-[0192]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of switching displayed objects with Morita’s teaching of switching the displayed object to a deformed object as Morita explictly states that “[t]his makes it possible to display the in vivo model image that has a shape similar to the shape of the in vivo site during imaging (during insertion of the endoscope apparatus), so that the user (doctor) can make a diagnosis or the like while watching an image that coincides with the maneuvering feeling of the endoscope apparatus.” (Morita, [0192]).

Regarding claim 12, Taniguchi in further view of Shigemori may not explictly teach to generate the body outer shape image while changing a size of the body outer shape image depending on a dimension of the subject.
However, in the same field of endeavor of endoscopic imaging, Morita teaches to generate the body outer shape image while changing a size of the body outer shape image depending on a dimension of the subject (“The in vivo model acquisition section 343 acquires an in vivo model that schematically 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of displaying a patient model with Morita’s teaching of displaying a patient model that varies according to the size of the subject as providing a plurality of prebuilt patient models that may be matched to the current patient’s size is a known technique to provide personalized depictions of a patient without having to build an individualized model for every patient thereby providing clear, intuitive indication to the user of the position of the endoscope without the significant computational expenditure required to create a new personalized model for each patient. 

Regarding claim 13, Taniguchi in further view of Shigemori may not explictly teach a memory storing a plurality of body outer shape images depending on a body shape of the subject, wherein the processor is programmed to select the body outer shape image from the stored plurality of body outer shape images corresponding to the body shape of the subject.
However, in the same field of endeavor of endoscopic imaging, Morita teaches a memory storing a plurality of body outer shape images depending on a body shape of the subject, wherein the processor is programmed to select the body outer shape image from the stored plurality of body outer shape images corresponding to the body shape of the subject (“The in vivo model acquisition section 343 acquires an in vivo model that schematically represents a tissue under control of the control section 350. The in vivo model acquisition section 343 includes a large-capacity hard disk drive, tape drive, or the like, and stores 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of displaying a patient model with Morita’s teaching of displaying a patient model that varies according to the size of the subject as providing a plurality of prebuilt patient models that may be matched to the current patient’s size is a known technique to provide personalized depictions of a patient without having to build an individualized model for every patient thereby providing clear, intuitive indication to the user of the position of the endoscope without the significant computational expenditure required to create a new personalized model for each patient. 

Regarding claim 14, Taniguchi in further view of Shigemori may not explictly teach to change a size of the body outer shape image depending on a body shape of the subject.
However, in the same field of endeavor of endoscopic imaging, Morita teaches to change a size of the body outer shape image depending on a body shape of the subject (“The in vivo model acquisition section 343 acquires an in vivo model that schematically represents a tissue under control of the control section 350. The in vivo model acquisition section 343 includes a large-capacity hard disk drive, tape drive, or the like, and stores a plurality of site models. Note that the term “site model” used herein refers to a two-dimensional model that represents a site of a healthy subject (see FIG. 13 (large intestine model) for example). The in vivo model may be a three-dimensional model. The in vivo model may be acquired from the subject, or may be acquired from a different person. The in vivo model may be acquired from a different person each corresponding to each condition (e.g., physical feature (e.g., height and build) and sex).” Morita, [0094]).


Regarding claim 15, Taniguchi in further view of Shigemori may not explictly teach a memory storing a plurality of body outer shape images depending on a body shape of the subject, wherein the processor is programmed to select the body outer shape image from the stored plurality of body outer shape images corresponding to the body shape of the subject.
However, in the same field of endeavor of endoscopic imaging, Morita teaches a memory storing a plurality of body outer shape images depending on a body shape of the subject, wherein the processor is programmed to select the body outer shape image from the stored plurality of body outer shape images corresponding to the body shape of the subject (“The in vivo model acquisition section 343 acquires an in vivo model that schematically represents a tissue under control of the control section 350. The in vivo model acquisition section 343 includes a large-capacity hard disk drive, tape drive, or the like, and stores a plurality of site models. Note that the term “site model” used herein refers to a two-dimensional model that represents a site of a healthy subject (see FIG. 13 (large intestine model) for example). The in vivo model may be a three-dimensional model. The in vivo model may be acquired from the subject, or may be acquired from a different person. The in vivo model may be acquired from a different person each corresponding to each condition (e.g., physical feature (e.g., height and build) and sex).” Morita, [0094]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of displaying a patient model with . 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in further view of Shigemori as applied to claim 1 above, and further in view of Tanaka (U.S. Pub. No. 2010/0191056), hereinafter “Tanaka.”

Regarding claim 17, Taniguchi in further view of Shigemori may not explictly disclose to multi-screen display a plurality of the insertion shape images and body outer shape images which differ in viewpoints.
However, in the same field of endeavor of endoscopic imaging, Tanaka teaches to multi-screen display a plurality of the insertion shape images and body outer shape images which differ in viewpoints (Figure 20 demonstrates a top-down and lateral viewpoint presented on a first and second display screen, Tanka, Fig. 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taniguchi’s disclosure of displaying multiple viewpoints of an endoscope with Tanka’s teaching of providing a first and second viewpoint on a first and second display screen as mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B. Here providing the user with the ability to view multiple viewpoints simultaneously has the expected result of allowing visual comparison of the endoscope viewpoints from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785